Citation Nr: 0010447	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  97-24 002 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to special monthly pension.  


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from September 1951 to April 
1954.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona. 



REMAND

Initially, the Board notes that the veteran's claim of 
entitlement to special monthly pension is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107 (a).  That is, he 
has presented a claim which is plausible. 

The veteran, who is in receipt of VA pension benefits, has 
asserted that he is entitled to special monthly pension.  
Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from non-service-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C. § 1521(a).  
Section 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance, 38 U.S.C. § 1521(d), or has a single permanent 
disability rated 100 percent disabling under the rating 
schedule and (1) has an additional disability or disabilities 
ratable at 60%, or (2) is permanently housebound.  38 U.S.C. 
§ 1521 (d), (e) (West 1991); see also 38 C.F.R. §§  3.351(b), 
(c), (d), 3.352(a) (1999).  A veteran is considered to be 
housebound if he is confined to his dwelling or immediate 
premises due to a disability which is reasonably certain to 
remain throughout the veteran's lifetime.  38 U.S.C.A. § 1502 
(c) (West 1991).  

In this case, the veteran's disabilities include bilateral 
peripheral vascular disease, evaluated as 70 percent 
disabling; disc degenerative and disc height loss L4-5, broad 
based bulging disc L3-4, evaluated as 40 percent disabling; 
coronary artery disease, status post coronary artery bypass 
graft, evaluated as 30 percent disabling; right ulnar nerve 
reposition (major), evaluated as 30 percent disabling; left 
ulnar nerve reposition, evaluated as 10 percent disabling; 
hiatal hernia, evaluated as noncompensably disabling; scar, 
residual of right lung surgery, left leg residual bypass, 
evaluated as noncompensably disabling; and sea water in the 
lungs, evaluated as noncompensably disabling.  

The RO's rating decision did not evaluate the veteran's 
disabilities under all applicable criteria.  In this respect, 
the Board observes that the veteran's bilateral peripheral 
vascular disease appears to have been evaluated under 
Diagnostic Code 7116 of VA's schedule for rating 
disabilities.  However, substantive changes were made to the 
schedular criteria for evaluating diseases of the arteries 
and veins, including hypertensive vascular disease, effective 
January 12, 1998.  See 62 Fed. Reg. 65207-65244 (1998); see 
also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) 
(where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
veteran applies, absent congressional intent to the 
contrary).  These changes included removal of Diagnostic Code 
7116 from the schedular criteria for rating disabilities. 
Furthermore, neither the statement of the case nor the 
supplemental statements of the case set forth all applicable 
criteria for evaluating the veteran's disabilities.

Evaluation of coronary arteriosclerotic heart disease and 
residuals of coronary bypass surgery, under new criteria, 
involves consideration of factors consisting of whether there 
is chronic congestive heart failure, the amount of workload 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope, and the extent of an ejection fraction associated 
with any ventricular dysfunction.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7005, 7017 (1999).  Evaluation of 
arteriosclerosis obliterans and thrombo-angiitis obliterans 
involves consideration of whether there is ischemic limb pain 
at rest, whether there are ischemic ulcers, the measurement 
of the ankle/brachial index, the extent to which claudication 
is present after walking, and whether there is persistent 
coldness of the extremities.  38 C.F.R. § 4.104, Diagnostic 
Code 7114, 7115 (1999).  

The criteria for rating lung disease were revised effective 
October 7, 1996.  Evaluation of restrictive lung disease now 
involves consideration of FEV-1, expressed as a percentage of 
a predicted value, FEV-1/FVC, expressed as a percentage, DLCO 
(SB) expressed as a percentage of a predicted value, and 
maximum exercise capacity, expressed in terms of ml/kg/min 
oxygen consumption.  Evaluation of lung disease also involves 
consideration of whether there is cor pulmonale (right heart 
failure), right ventricular hypertrophy, pulmonary 
hypertension (shown by Echo or cardiac catheterization), or 
episode(s) of acute respiratory failure, and whether the 
veteran requires outpatient oxygen therapy.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6840-45.  

The veteran was afforded a VA examination in July 1996, prior 
to the regulatory changes affecting evaluations of diseases 
of the heart, arteries and veins and lungs.  The examiner's 
report did not contain findings sufficient to evaluate the 
veteran's disabilities under revised criteria.  Further 
examination, therefore, is required in order to properly 
address the merits of the veteran's claim.  At a new 
examination, the examiner should address the finding in July 
and August 1997 by three private physicians that, due to his 
physical disabilities, the veteran requires home health care.   

Therefore, this case is REMANDED for the following 
development:

1.  The RO should afford the veteran an 
examination to evaluate the severity of 
his disabilities.  The examiner's 
findings must include findings sufficient 
to evaluate each of the veteran's 
disabilities, including bilateral 
peripheral vascular disease; disc 
degenerative and disc height loss L4-5, 
broad based bulging disc L3-4; coronary 
artery disease, status post coronary 
artery bypass graft; right ulnar nerve 
reposition (major) evaluated as 30 
percent disabling; left ulnar nerve 
reposition; hiatal hernia; scar, residual 
of right lung surgery, left leg residual 
bypass; and sea water in the veteran's 
lungs.  The examiner's report must 
include sufficient findings to evaluate 
the veteran's disabilities both under the 
current diagnostic criteria and the 
diagnostic criteria in effect prior to 
the regulatory changes noted above.  The 
examiner should also proffer an opinion 
as to whether the veteran is confined to 
his home or immediate premises by his 
disabilities.  The examiner should also 
indicate whether the veteran is able to 
dress or undress himself or to keep 
himself ordinarily clean and presentable; 
requires frequent need of adjustment of 
any special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back etc.); is unable to feed himself 
through loss of coordination of upper 
extremities or through extreme weakness; 
is unable to attend to the wants of 
nature; or has incapacity, physical or 
mental, which requires care or assistance 
on a regular basis to protect the veteran 
from the hazards or dangers incident to 
his daily environment.  The examiner 
should comment on the opinions of private 
physicians that the veteran requires home 
health care.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  The RO's attention is 
directed to the regulatory changes in the 
schedular criteria cited above and to the 
holding in Karnas.  If the benefit sought 
is not granted, the veteran should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
time period to respond before the record 
is returned to the Board for further 
review.  The supplemental statement of 
the case should set forth the diagnostic 
criteria for evaluating the veteran's 
disabilities, including the diagnostic 
criteria applicable to peripheral 
vascular disease and coronary artery 
disease applicable prior to the January 
1998 regulatory changes and the 
diagnostic criteria in effect as of that 
date.  

The purpose of this REMAND is to obtain clarifying medical 
information.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time. The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 6 -


